In an action for arrears in support payments and to compel defendant to comply with the terms of a foreign divorce decree, plaintiff appeals from so much of an order of the Supreme Court, Westchester County, dated October 7, 1975, as denied her motion for a counsel fee on defendant’s appeal from a prior order, which order, inter alia, directed him to produce the material sought by plaintiff in her notice of discovery and inspection. Order affirmed insofar as appealed from, without costs or disbursements, and without prejudice to a further application for the same relief after the action is finally determined. Under the circumstances herein, we believe that Special Term properly exercised its discretion in declining to award counsel fees pendente lite for an appeal involving a question of procedural relief. Hopkins, Acting P. J., Cohalan, Damiani, Christ and Titone, JJ., concur.